* Corpus Juris-Cyc. References: Executors and Administrators, 24CJ, p. 404, n. 71.
The view we take renders it unnecessary to decide whether or not appellants' claims are covered by chapter 217 of the Laws of 1918. Appellants' claims arose out of their contracts with Stauddy. They were liquidated *Page 223 
claims. The amounts due each of the appellants were fixed sums. Under the law appellants were required to establish by a preponderance of evidence the amounts of their claims. This they failed to do. Taking the view of the evidence most favorable to appellants, it showed no more than that Stauddy was indebted to them in some amounts. As to what amounts, the evidence left wholly vague and indefinite. On such evidence the chancellor was without authority to render a decree for appellants fixing the amounts of their claims.
Affirmed.